DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-4, and Sub-Species A, Figure 5, in the reply filed on 10/26/2020 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “… a space … a space …” in line 18.  It is suggested to amend it to “… the space … the space …”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 14 recites the limitation "the amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the amount" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitation “air supply unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “supply” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Unit appears to be a substitute for the term means.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The air supply unit has been interpreted to include a heating unit 41, 42 configured to heat air, and a fan 431, 432, 44, 45, 46 configured to supply air to the drying chamber 211. (Paragraphs [0092] of the Specification)  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (EP3409826 A1; hereinafter Lee).

    PNG
    media_image1.png
    371
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    499
    media_image2.png
    Greyscale


Regarding claim 1, Lee shows a laundry treatment apparatus (fig. 1) comprising: 
a cabinet (1, fig. 1, ref. fig. 3) having an entrance (11, fig. 1, ref. fig. 3); 

a first rack (82, fig. 1, ref. fig. 3) disposed in the drying chamber (“C”, fig. 1), the first rack (82, fig. 1, ref. fig. 3) comprising a first vent portion (823, fig. 1, ref. fig. 3) providing a space for supporting clothes and allowing a space above the first rack (82, fig. 1, ref. fig. 3) to communicate with a space below the first rack (82, fig. 1, ref. fig. 3); 
a second rack (81, fig. 1) disposed in the drying chamber (“C”, fig. 1) and positioned between the first rack (82, fig. 1, ref. fig. 3) and the bottom surface (211, fig. 1), the second rack (81, fig. 1) comprising a second vent portion (81, fig. 1) providing a space for supporting clothes and allowing a space above the second rack (81, fig. 1) to communicate with a space below the second rack (81, fig. 1); 
a supply port (supply opening of the rear surface where item 51 inserted in, fig. 1) formed to penetrate the rear surface (rear surface of item 2, ANNOTATED fig. 1); 
an air supply unit (5, fig. 1) located outside the drying chamber (“C”, fig. 1); and 


Regarding claim 8, Lee shows further comprising a duct (portion of item 51 where item 57 disposed inside, fig. 1) inclined upward from the supply port (supply opening of the rear surface where item 51 inserted in, fig. 1) toward the air supply unit (5, fig. 1) to guide air discharged from the air supply unit (5, fig. 1) to the supply port (supply opening of the rear surface where item 51 inserted in, fig. 1), wherein the air supply unit (5, fig. 1) is at a higher position than the supply port (supply opening of the rear surface where item 51 inserted in, fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and in view of Prows (US 2004/0154194).

    PNG
    media_image3.png
    682
    541
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    484
    312
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    725
    440
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    510
    712
    media_image6.png
    Greyscale



Regarding claim 2, Lee discloses wherein the guide (guide end portion of item 51 at item 57, ANNOTATED fig. 1) comprises: 

Lee does not disclose a second guide in the supply port to guide air into the space between the first rack and the second rack.
Prows teaches a second guide (Prows, 52, ANNOTATED figs. 2, 8, 9) in the supply port (Prows, supply openings of item 32 where item 52, 54 disposed in, figs. 8, 9) to guide air into the space between the first rack (Prows, 24, ANNOTATED fig. 2) and the second rack (Prows, 24, ANNOTATED fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the laundry treatment apparatus of Lee with the second guide in the supply port to guide air into the space between the first rack and the second rack, as taught by Prows, for evenly distributing the supply air to different drying space(s) which would result in effectively drying the articles to be dried in the different drying space(s) and thus the drying time would be reduced.  Thus, the laundry treatment apparatus operates more efficiently and thus benefits the consumer.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and in view of Kim et al. (US 2018/0187364; hereinafter Kim).

    PNG
    media_image7.png
    585
    500
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    522
    551
    media_image8.png
    Greyscale


Regarding claim 7, Lee discloses further comprising: 
a support body (231, fig. 1) positioned in the space between the second rack (81, fig. 1) and the bottom surface (211, fig. 1) providing a space for supporting clothes; and
a support body through hole (238c, fig. 1) formed to penetrate the support body (231, fig. 1).
Lee does not disclose a plurality of protrusions protruding from the support body toward the bottom surface to maintain a gap between the support body and the bottom surface.
Kim teaches a plurality of protrusions (Kim, 273, protrusions, ANNOTATED figs. 12, 13) protruding from the support body (Kim, 271, figs. 12, 13) toward the bottom surface (Kim, 241, fig. 13) to maintain a gap (Kim, fig. 13) between the support body (Kim, 271, figs. 12, 13) and the bottom surface (Kim, 241, fig. 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the laundry treatment apparatus of Lee with the plurality of protrusions protruding from the support body toward the bottom surface to maintain a gap Kim, for providing greater supports to the support body which would result in preventing the support body from sagging and/or breaking and thus the support body lasts longer.  Thus, the life span of the laundry treatment apparatus is longer and thus benefits the consumer.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 8 above, and in view of Garman et al. (US 2008/0168675; hereinafter Garman).

    PNG
    media_image9.png
    433
    519
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    528
    425
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    450
    455
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    501
    590
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    478
    489
    media_image13.png
    Greyscale


Regarding claim 9, Lee discloses wherein the air supply unit (5, fig. 1) comprises: 
a first housing (circular impeller housing portion of item 51 at item 53, ANNOTATED fig. 1) having a first inlet (circular impeller housing portion of item 51 at item 53 inherently has an air inlet in order to draw an outside air into the circular impeller housing portion of item 51 and then to blow the drawn air out an outlet at item 57 as shown in fig. 1) and a first outlet (air outlet of circular impeller housing portion of item 51 at item 53, ANNOTATED fig. 1) provided on a surface facing the rear surface (rear surface of item 2, ANNOTATED fig. 1), the first outlet (air outlet of circular impeller housing portion of item 51 at item 53, ANNOTATED fig. 1) communicating with the duct (portion of item 51 where item 57 disposed inside, fig. 1); 
a first impeller (53, fig. 1) rotatably positioned in the first housing (circular impeller housing portion of item 51 at item 53, ANNOTATED fig. 1) to discharge air introduced into the first inlet (circular impeller housing portion of item 51 at item 53 inherently has an air inlet in order to draw an outside air into the circular impeller housing portion of item 51 and then to blow the drawn air out an outlet at item 57 as shown in fig. 1) to the first outlet (air outlet of circular impeller housing portion of item 51 at item 53, ANNOTATED fig. 1); and 

Lee does not disclose a first housing having a first inlet provided on a surface facing the first side surface;
a second housing having a second inlet provided on a surface facing the second side surface and a second outlet provided on a surface facing the rear surface, the second outlet communicating with the duct; and
a second impeller rotatably positioned in the second housing to discharge air introduced into the second inlet to the second outlet. 
Garman teaches a first housing (Garman, housing portion of item 34 where item 30b disposed inside, fig. 5), having a first inlet (Garman, 40a at item 30b, fig. 5; Garman recites “… In the preferred embodiment, the intake vent 40 includes side vents 40a on either side of the impellers 30a, 30b and central vents 40b at least partially around the motor 32….”, [0017]) provided on a surface (Garman, side surface of item 34 at item 30b, fig. 5, [0017]) facing the first side surface (Garman, first side surface of item 10, ANNOTATED fig. 5);
a second housing (Garman, housing portion of item 34 where item 30a disposed inside, fig. 5) having a second inlet (Garman, 40a at item 30a, fig. 5) provided on a surface (Garman, side surface of item 34 at item 30a, fig. 5, [0017]) facing the second side surface (Garman, second side surface of item 10, ANNOTATED fig. 5) and a second outlet (Garman, 44 on the second side surface of item 10 and above item 30a, figs. 1, 4, 5) provided on a surface (Garman, surface of item 42, figs. 1, 4) facing the rear surface (Garman, as shown in ANNOTATED fig. Garman, 44 on the second side surface of item 10 and above item 30a, figs. 1, 4, 5) communicating with the (Garman, 42, figs. 1, 4, 5); and
a second impeller (Garman, 30a, fig. 5) rotatably positioned in the second housing (Garman, housing portion of item 34 where item 30a disposed inside, fig. 5) to discharge air introduced into the second inlet (Garman, 40a at item 30a, fig. 5) to the second outlet (Garman, 44 on the second side surface of item 10 and above item 30a, figs. 1, 4, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the laundry treatment apparatus of Lee with a first housing having a first inlet provided on a surface facing the first side surface; a second housing having a second inlet provided on a surface facing the second side surface and a second outlet provided on a surface facing the rear surface, the second outlet communicating with the duct; and a second impeller rotatably positioned in the second housing to discharge air introduced into the second inlet to the second outlet, as taught by Garman, for providing an adequate amount of supply air to different drying spaces which would result in effectively drying the articles to be dried in the different drying spaces and thus the drying time would be reduced.  Thus, the laundry treatment apparatus operates more efficiently and thus benefits the consumer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Garman as applied to claim 9 above, and further in view of Tomasi et al. (US 2007/0151120; hereinafter Tomasi).

    PNG
    media_image14.png
    462
    592
    media_image14.png
    Greyscale


Regarding claim 10, Lee as modified discloses wherein an inclination angle of the duct (portion of item 51 where item 57 disposed inside, fig. 1) with respect to the rear surface (rear surface of item 2, ANNOTATED fig. 1) is set within a range of degrees (as shown in fig. 1).
Lee does not disclose an inclination angle of the duct with respect to the rear surface is set within a range of 30 to 60 degrees.
Tomasi teaches an inclination angle of the duct (Tomasi, portion of item 104 at item 108, fig. 7) with respect to the rear surface (Tomasi, 66, fig. 7) is set within a range of 30 to 60 degrees (Tomasi, about 30 degrees as shown in fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the laundry treatment apparatus of Lee to provide for the range of the inclination angle of the duct with respect to the rear surface is set within a range of 30 to 60 degrees, since it has been held that where the general conditions of a claim are See MPEP §2144.05(II)(A) (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the greater the inclination angle of the duct, the greater the turbulent air flows will exit the air outlet.  The smaller the inclination angle of the duct, the greater the laminar air flows will exit the air outlet.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Garman and Tomasi as applied to claim 11 above, and further in view of Ha (US 2015/0257431).

    PNG
    media_image15.png
    359
    314
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    440
    305
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    272
    317
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    309
    274
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    334
    415
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    490
    409
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    391
    402
    media_image21.png
    Greyscale


Regarding claims 11 & 13, Lee as modified discloses further comprising: an introduction port (236, fig. 1) provided in a top surface of the drawer (2, fig. 1, ref. fig. 3) and allowing the drying chamber (“C”, fig. 1) to communicate with an interior of the cabinet (1, fig. 1, ref. fig. 3); and 
wherein the air supply unit (5, fig. 1) supplies the drying chamber (“C”, fig. 1) with a part of air discharged into the cabinet (1, fig. 1, ref. fig. 3) through the introduction port (236, fig. 1). (cl. 13)
 Lee does not disclose further comprising: a rear through hole formed to penetrate a rear surface of the cabinet; and 
a cabinet cover fixed to the rear surface of the cabinet to close the rear through hole and concavely bent in a direction away from the rear surface of the cabinet providing a space for accommodating the air supply unit; (cl. 11) and 
a plurality of cover through holes formed to penetrate the cabinet cover. (cl. 13)
Ha teaches a rear through hole (Ha, rear through hole where item 40 located, ANNOTATED fig. 5) formed to penetrate a rear surface of the cabinet (Ha, 30, 20, 90, 10, figs. 1-7); and 
a cabinet cover (Ha, 50, figs. 2, 3, 5, 6) fixed to the rear surface of the cabinet (Ha, 30, 20, 90, 10, figs. 1-7) to close the rear through hole (Ha, rear through hole where item 40 located, ANNOTATED fig. 5) and concavely bent (Ha, as shown in figs. 2, 3, 5, 6) in a direction away from the rear surface of the cabinet (Ha, 30, 20, 90, 10, figs. 1-7) providing a space for accommodating the air supply unit (Ha, 60, 61, figs. 5, 6); (cl. 11) and
a plurality of cover through holes (Ha, 22, figs. 4-6) formed to penetrate the cabinet cover (Ha, 50, figs. 2, 3, 5, 6). (cl. 13) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to further modify the laundry treatment apparatus of Lee with the rear through hole formed to penetrate a rear surface of the cabinet; and a cabinet cover fixed to the rear surface of the cabinet to close the rear through hole and concavely bent in a direction away from the rear surface of the cabinet providing a space for accommodating the air supply unit; (cl. 11) and a plurality of cover through holes formed to penetrate the cabinet cover (cl. 13), as taught by Ha, for providing a compact design of cabinet which would result in reducing the material cost of the cabinet.  Thus, the manufacturing cost of the laundry treatment apparatus is reduced and thus benefits the consumer.




Allowable Subject Matter
Claims 3-6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
As to claim 3, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the first guide comprises: 
a first first-guide board in a width direction of the rear surface; and 
a second first-guide board in the width direction of the rear surface and located over the first first-guide board, 
wherein an inclination angle of an upper surface of the first first-guide board is greater than an inclination angle of an upper surface of the second first-guide board.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee in view of Prows discloses the laundry treatment apparatus, however Lee in view of Prows does not disclose the limitations of “wherein the first guide comprises: a first first-guide board in a width direction of the rear surface; and a second first-guide board in the width direction of the rear surface and located over the first first-guide board, wherein an inclination angle of an upper surface of the first first-guide board is greater than an inclination angle of an upper surface of the second first-guide board.”

As to claim 12, the prior art of record fails to disclose or suggest alone or in combination as claimed a cover through hole formed to penetrate the cabinet cover, 
wherein the heater is configured to heat air flowing into one of the first inlet and the second inlet located closer to the cover through hole than the other one of the first inlet and the second inlet.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee in view of Garman, Tomasi and Ha discloses “a cover through hole formed to penetrate the cabinet cover”, however Lee in view of Garman, Tomasi and Ha does not disclose the limitations of “wherein the heater is configured to heat air flowing into one of the first inlet and the second inlet located closer to the cover through hole than the other one of the first inlet and the second inlet.”
Therefore, allowance of claim 12 is indicated because the prior art of record does not show or fairly suggest wherein the heater is configured to heat air flowing into one of the first inlet and the second inlet located closer to the cover through hole than the other one of the first 
As to claim 14, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the amount of air discharged from the drying chamber and supplied to the air supply unit is greater than the amount of air supplied to the air supply unit through the cover through holes.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee in view of Garman, Tomasi and Ha discloses the laundry treatment apparatus, however Lee in view of Garman, Tomasi and Ha does not disclose the limitations of “wherein the amount of air discharged from the drying chamber and supplied to the air supply unit is greater than the amount of air supplied to the air supply unit through the cover through holes.”
Therefore, allowance of claim 14 is indicated because the prior art of record does not show or fairly suggest wherein the amount of air discharged from the drying chamber and supplied to the air supply unit is greater than the amount of air supplied to the air supply unit through the cover through holes in combination with the structural elements and/or method steps recited in at least claim 14.
As to claim 15, the prior art of record fails to disclose or suggest alone or in combination as claimed wherein the ratio of the amount of air discharged from the drying chamber and supplied to the air supply unit to the amount of air supplied to the air supply unit through the cover through holes is 6:4.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Lee in view of Garman, Tomasi and Ha discloses the laundry treatment apparatus, however Lee in view of Garman, Tomasi and Ha does not disclose the limitations of “wherein the ratio of the amount of air discharged from the drying chamber and supplied to the air supply unit to the amount of air supplied to the air supply unit through the cover through holes is 6:4.”
Therefore, allowance of claim 15 is indicated because the prior art of record does not show or fairly suggest wherein the ratio of the amount of air discharged from the drying chamber and supplied to the air supply unit to the amount of air supplied to the air supply unit through the cover through holes is 6:4 in combination with the structural elements and/or method steps recited in at least claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746